Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/386,242 filed on 07/27/2021 in which claims 1-28 are presented for examination.

Allowable Subject Matter
Claims 2-10, 12-21, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0177425 A1).

1. Regarding claim 1, Chen teaches a method of signaling a packet padding capability in a wireless area network in accordance with an Extremely High Throughput (EHT) communication protocol (Figure 13 and 14, Paragraphs [0074] and [0146] packet extension; EHT PPDU), comprising: 
constructing a MAC control management frame by a first station (STA) device, the MAC control management frame comprising an EHT capability element comprising one or more fields indicating whether a packet extension value longer than 16 μs is supported by the first STA device (Paragraph [0146] a number between 20 and 32 or another number greater than 32), where the one or more fields comprise: 
a common nominal packet padding field having a plurality of values to signal different packet extension values for use with all transmission constellations, spatial streams Nss, and resource unit (RU) allocations supported by the first STA device, including at least one packet extension value longer than 16μs; and/or a PHY packet extension threshold (PPET) field comprising a plurality of PPET values to signal packet extension values including at least one packet extension value longer than 16 us; and sending the MAC control management frame from the first STA device to a second STA device which performs data communication with the first STA device by using the packet extension value longer than 16 μs when supported by the first STA device (Figure 13 and 14, Paragraph [0146] packet extension; EHT PPDU).

2. Regarding claim 11, Chen teaches a method for generating a PHY data frame at a first station (STA) device for transmission to a second STA device in a wireless area network in accordance with an Extremely High Throughput (EHT) communication protocol (Figure 13 and 14, Paragraphs [0074] and [0146] packet extension; EHT PPDU), comprising:
receiving, from the second STA device, a MAC control management frame having an EHT capability element comprising one or more fields indicating whether a packet extension value longer than 16 us is required by the second STA device to satisfy a processing-time constraint imposed by the second STA device (Paragraph [0146] a number between 20 and 32 or another number greater than 32);
processing, at the first STA device, the EHT capability element to extract the one or more fields which comprise:
a common nominal packet padding field having a plurality of values to signal different packet extension values for use with all transmission constellations, spatial streams Nss, and resource unit (RU) allocations supported by the second STA device, including at least one packet extension value longer than 16 us; and/or
a PHY packet extension threshold (PPET) field comprising a plurality of PPET
values to signal packet extension values including at least one packet extension value longer than 16 us; generating, by the first STA device, an EHT PHY data frame destined to at least the second STA device comprising at least (1) one or more information and/or data fields, and (ii) a packet extension field having a duration that is longer than 16 us that is computed from the one or more fields extracted from the EHT capability element (Figure 13 and 14, Paragraph [0146] packet extension; EHT PPDU).

3. Regarding claim 22, Chen teaches An apparatus for transmitting orthogonal frequency division multiplexing (OFDM) symbols for a data unit in a wireless personal area network in accordance with IEEE
802.11be protocol (Figures, 7, 13 and 14, Paragraphs [0074], [0075], and [0146] packet extension; EHT PPDU), comprising:
a transceiver to exchange data with a wireless device (Figure 7);
a processor (Figure 7); and
a memory storing instructions that (Figure 7), when executed by the processor, cause the apparatus to:
receive, from a first station (STA) device, a MAC control management frame having an EHT capability element comprising one or more fields indicating whether a packet extension value longer than 16 us is required by the first STA device to satisfy a processing-time constraint imposed by the first STA device (Paragraph [0146] a number between 20 and 32 or another number greater than 32);
process, at the apparatus, the EHT capability element to extract the one or more fields
 which comprise:
a common nominal packet padding field having a plurality of values to signal different packet extension values for use with all transmission constellations, spatial streams Nss, and resource unit (RU) allocations supported by the first STA device, including at least one packet extension value longer than 16 us; and/or
a PHY packet extension threshold (PPET) field comprising, for each Nss and RU
combination used to transmit data to the first STA device using the IEEE 802.11be protocol, a plurality of PPET values to signal packet extension values including at least one packet extension value longer than 16 us (Figure 13 and 14, Paragraph [0146] packet extension; EHT PPDU);
generate, by the apparatus, an EHT PHY data frame destined to at least the first STA device comprising at least (1) one or more information and/or data fields, and (ii) a packet extension field having a duration that is longer than 16 us that is computed from the one or more fields extracted from the EHT capability element (Figure 13 and 14,table 5, Paragraph [0146] packet extension; EHT PPDU).

4. Regarding claim 23, Chen teaches a receiving station for signaling a packet padding capability in a wireless area network in accordance with an Extremely High Throughput (EHT) communication protocol (Figures, 7, 13 and 14, Paragraphs [0074], [0075], and [0146] packet extension; EHT PPDU), comprising:
a transceiver to exchange data with a wireless device; a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to: construct, at the receiving station, a MAC control management frame having an EHT capability element comprising one or more fields indicating whether a packet extension longer than 16 us is required by the receiving station to satisfy a processing-time constraint imposed by the receiving station (Paragraph [0146] a number between 20 and 32 or another number greater than 32);;, where the one or more fields comprise:
a common nominal packet padding field having a plurality of values to signal different packet extension values for use with all transmission constellations, spatial streams Nss, and resource unit (RU) allocations supported by the receiving STA device, including at least one packet extension value longer than 16 us; and/or
a PHY packet extension threshold (PPET) field comprising, for each Nss and RU combination used to transmit data to the receiving station using the EHT communication protocol, a plurality of PPET values to signal packet extension values including at least one packet extension value longer than 16 us(Figure 13 and 14, Paragraph [0146] packet extension; EHT PPDU); and send the MAC control management frame from the receiving station to a first station which performs data communication with the receiving station by using the packet extension value longer than 16 us when supported by the receiving station (Figure 13 and 14,table 5, Paragraph [0146] packet extension; EHT PPDU).

5. Regarding claim 24, Chen teaches where the EHT communication protocol is an IEEE 802.1 1be protocol (Chen, Paragraph [0075] IEEE 802.11be).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Seok et al. (US 2021/0315025 A1) Paragraph [0065]  
           Zhang et al. (US 2018/0011179 A1) paragraph [0127]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466